Case 5:18-cv-00269-HJB Document 33 Filed 06/12/19 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
CAROLINE ROSS, §
§
Plaintiff, §
V. § SA-18-CA-269-HJB
§
JUDSON INDEPENDENT §
SCHOOL DISTRICT, et al. §
§
Defendants. §
SHOW CAUSE ORDER

Before the Court is Defendants’ Motion for Summary Judgment, or in the Alternative, Plea
to the Jurisdiction in Part (Docket Entry 32.) Defendants’ motion was filed on May 24, 2019. Under
Local Rule CV-7(e)(2), a response to a dispositive motion must be filed “not later than 14 days after
the filing of the motion.” The Rule further provides that, “[i]f there is no response filed within the
time period prescribed by this rule, the court may grant the motion as unopposed.” /d. The time for
response has passed, yet Plaintiff has not responded to Defendant’s motion to dismiss.

Accordingly, it is hereby ORDERED that, within fourteen (14) days of the date of this
Order, Plaintiff must SHOW CAUSE why Defendant’s motion (Docket Entry 32) should not be
granted as unopposed. Any response to this Order must both address the merits of Defendants’
motion and provide good cause for the delay in responding.

Failure to respond to this Order may result in dismissal of Plaintiff's case for the reasons set
out in the Motion to Dismiss, and alternatively for failure to prosecute her case. See FED. R. CIV.

P. 41(b).

SIGNED on June 12, 2019. LL? // (p#
entry

H empora ae
United States Magistrate Judge
